Title: From Thomas Jefferson to Samuel Smith, 11 November 1804
From: Jefferson, Thomas
To: Smith, Samuel,Buchanan, James A.


                  
                     Gentlemen. 
                     Washington Nov. 11. 04
                  
                  I recieved last night your favor of the 9th. inst. mentioning that mr Harris had consigned to your care a bust of the Emperor of Russia for me. be so good as to forward it to this place by any vessel bound to this place, Georgetown, or Alexandria. has mr Harris informed you of the cost or said any thing from which you can infer it, as I could not recieve it but on paying for it? if he has given you any information of it, I will thank you for the communication. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               